Title: To George Washington from Henry Knox, 26 January 1790
From: Knox, Henry
To: Washington, George



Sir,
War Office [New York] January 26th 1790.

In consequence of the act of the United States in Congress assembled of the 29th of September 1789 for the payment of the invalid pensions, the Secretary of the Treasury submits it as his opinion that the persons whose names are stated on the enclosed paper would be proper persons to pay the pensions to the said invalid pensioners under the said act—All the said persons being collectors of the customs within the states respectively excepting Colonel Jeremiah Olney of Rhode-Island and  of North Carolina.
And the Secretary of the Treasury submits a further opinion that it would be reasonable to allow the sum of two per cent on the sums they shall pay for their trouble in making the necessary examinations and payments aforesaid.
These names and the allowance proposed are humbly submitted for your consideration and approbation. I have the honor to be with the greatest respect Sir, Your most Obedient Servant
H. Knox


New Hampshire
Portsmouth
Joseph Whipple


Massachusetts
Boston
Benjamin Lincoln


Rhode Island
Providence
Jeremiah Olney


Connecticut
New London
Jedh Huntington


New York
New York
John Lamb


New Jersey
Perth Amboy
John Halsted


Pennsylvania
Philadelphia
Sharp Delany


Delaware
Wilmington
George Bush


Maryland
Baltimore
Otho H. Williams


Virginia
B. Hundred
William Heth


North Carolina




South Carolina
Charleston
George Abbott Hall


Georgia
Savannah
John Habersham


